Citation Nr: 0718691	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  04-02 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder, to include as 
secondary to service-connected right ear deafness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to June 
1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 decision rendered by the 
Togus, Maine Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
acquired psychiatric disorder, to include bipolar disorder, 
to include as secondary to service-connected right ear 
deafness.

The veteran testified before the undersigned Veterans Law 
Judge at a travel Board hearing in July 2005.  A transcript 
of the hearing is of record. 

This case was remanded in September 2005 for further 
development, which has since been completed.


FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include bipolar 
disorder, did not manifest during service; or within one year 
thereafter; and the competent medical evidence does not show 
a nexus between an acquired psychiatric disorder and military 
service.

2.  Competent medical evidence does not show a nexus between 
a service-connected right ear disability and an acquired 
psychiatric disorder, including bipolar disorder.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include bipolar 
disorder, was not incurred during active military service; 
nor is it proximately due to or the result of the veteran's 
service-connected right ear disability.  38 U.S.C.A. 1101, 
1110, 1112, 1131, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303, 3.307, 3.309, 3.310(a) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in July 2003 and October 2005.  These letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006)).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issues 
addressed in this decision have been met and all identified 
and authorized records relevant to these matters have been 
requested or obtained.  Because of the decision in this case, 
any failure of VA to notify the veteran of the duty to notify 
and duty to assist in claim involving a disability rating and 
an effective date for the award of benefits is harmless 
error.

Factual Background

Service medical records are negative for findings of an 
acquired psychiatric disorder, or bipolar disorder, during 
military service.  The December 1955 separation examination 
was entirely negative for a psychiatric disorder and the 
veteran did not indicate in the accompanying Report of 
Medical History that he had any symptoms indicative of a 
nervous disorder.  

Post-service medical evidence includes records of initial 
psychiatric treatment dated between November 1971 and May 
1980.  The records show that treatment for depressive 
symptomatology began in November 1971 following a suicide 
attempt, the diagnosis was depression with suicidal 
tendencies.  The veteran was transferred to a State Mental 
Hospital for this suicide attempt, and was further diagnosed 
as having anxiety neurosis.  From December 1971 to January 
1972, the veteran was hospitalized at a VA hospital for 
treatment of depressive neurosis.  After a second suicide 
attempt in January 1973 resulted in VA hospitalization from 
January 1973 to April 1973.  The diagnosis was depressive 
neurosis, chronic, severe.  Additional private treatment 
records, dated between July 1973 and May 1980, show continued 
psychiatric treatment and a diagnosis of manic depressive 
disorder, unipolar.  

Recent medical evidence consists of VA outpatient treatment 
records, dated from May 2002 to December 2005.  In general, 
these records reflect treatment for psychiatric disorders, 
including depression and bipolar disorder, and other health 
concerns.  These treatment records also reflect intermittent 
complaints of drainage from the veteran's ears.  A May 2004 
VA outpatient treatment record shows the veteran complained 
of left ear drainage occurring for the past few months, with 
a perforated left ear upon observation.  During that clinical 
evaluation, the veteran specifically denied any depression.  
Additional treatment records dated September 2004 through 
July 2005 also reflect occasional complaints of intermittent 
drainage from bilateral ears.  These records do not reflect 
subjective complaints or clinical observations of an odor or 
depression associated with the ear drainage.  Also of note 
are several reports in which F. J. P., PA-C, a VA physician 
assistant, indicates that the veteran's current bipolar 
disorder was caused by military service.  

The veteran and his wife testified during a travel Board 
hearing held in July 2005.  The wife indicated that while in 
Korea, the veteran wrote her expressing a desire to commit 
suicide.  She further related that the veteran's behavior 
changed upon his return from service in that he felt 
depressed but did not know why.  The veteran testified that 
he did not seek psychiatric treatment while in the military 
and that he has no recollection of any events in Korea that 
would have caused him to write what was described a 
"depressing letter" to his wife.  He also acknowledged that 
he did not seek psychiatric treatment until after military 
service, when he first became suicidal in 1971.  

The veteran testified further indicated that after military 
service he worked at two companies, the first for 9 1/2 years 
and the second for about 7 years; both without any time 
missed for a psychiatric disorder.  Regarding his left ear, 
the veteran testified that his service-connected left ear 
occasionally produced an odorous discharge which sometimes 
caused him embarrassment in public.  His wife stated that the 
doctors, who treated the veteran during his suicide attempts, 
indicated a causal relationship to his left ear discharge.

In a September 2005 remand decision, the Board requested a 
medical opinion as to the nature and etiology of any acquired 
psychiatric disorder the veteran has; and also whether any 
relationship existed between such and the veteran's service- 
connected right ear disability.  Thereafter, in December 
2006, the veteran submitted to a VA examination, where his 
claim files and medical records were reviewed.  

The examiner indicated that the veteran's medical records 
showed a long history of recurrent major depression which had 
been recently diagnosed as bipolar disorder.  The examiner 
noted that when questioned about the onset of his depression, 
at no time did the veteran indicate any depression in the 
military service.  The veteran acknowledged that his wife 
believed he had changed after leaving the service, but the 
veteran did not indicate that he was depressed upon his 
return from service.  The veteran explained that during his 
time in Korea he worked seven days a week with various 
shifts.  He noted that at times he became very tired, and 
that this may have been the start of his depression.  The 
examiner noted that while this was possible, it was much more 
likely that the tiredness was due to working seven days a 
week with ever-rotating shifts.  This was the only symptom of 
"depression" reported while in military service.  The 
examiner also pointed out that the veteran did display severe 
depression within a few years after his military service 
though, but all of the related hospitalizations for 
depression occurred in the 1970's.  The physician noted that 
prior to examining the veteran, he was aware of the 
statements made by the VA physician's assistant.

As for the veteran's service-connected right ear disability, 
the examiner noted that there was nothing in his records or 
in his presentation during the evaluation that indicated 
exacerbation of depression or bipolar disorder; and it was 
unlikely that the service-connected right ear disability 
aggravated the depression at any time.  The veteran did not 
present with any current problems related to mental illness.  
The final diagnosis was bipolar disorder or depression, by 
history, on remission with medication.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other psychoses, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. 

Although the appellant is competent to provide evidence of 
visible symptoms, he is not competent to provide evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. 
§ 3.102 (2006); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).

The veteran contends that he developed an acquired 
psychiatric disorder, including bipolar disorder, as a result 
of his military service.  In the alternative, the veteran 
contends that an acquired psychiatric disorder, including 
bipolar disorder developed secondary to his service-connected 
right ear deafness.  The Board has considered these 
contentions, but finds that the preponderance of evidence 
does not support the veteran's claim.

As an initial matter, the Board finds that an acquired 
psychiatric disorder was not incurred in service, nor may a 
psychosis be presumed to have been incurred during service.  
An acquired psychiatric disorder, including bipolar disorder, 
did not manifest within the first post-service year, but 
rather in 1971, almost 14 years following separation from 
service.  Thus, service connection may not be presumed.  See 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Here, the record 
shows evidence of a current disability which has been 
diagnosed as bipolar disorder or depression, by history, on 
remission with medication.  However, there is no evidence of 
a diagnosis or treatment for any psychiatric disorder, 
including bipolar disorder, during military service.  The 
December 1955 separation examination was also negative for a 
psychiatric disorder.  

Finally, although the record contains statements of a VA 
physican assistant who indicates the veteran's bipolar 
disorder was directly caused by military service; the Board 
must first assess the probative value of these statements.  
The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  A bare conclusion, even one reached by 
a medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Moreover, a physician's access to the claims 
file and the thoroughness and detail of his opinion is 
relevant when considering the probative value of an opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Here, there is no indication that the physician assistant 
reviewed claims file containing the veteran's pertinent 
medical history, including his service medical history.  As 
noted, the service records are negative for subjective 
reports of depression or psychiatric concerns or objective 
manifestations of an acquired psychiatric disorder with 
treatment, during service.  Furthermore, there is little 
factual predicate in the record to support such an opinion.  
In this regard, the Board notes that the veteran testified 
that he could not even recall events in Korea that would have 
caused him to write depressing letters to his wife.  The 
Board also noted that the veteran successfully maintained 
gainful employment for over 16 years after leaving military 
service, without having missed any work due to depression or 
other acquired psychiatric disorders.  Further, the VA 
psychologist who examined the veteran in December 2006 noted 
the physician assistant's opinion, but obviously was not 
persuaded by his statements supporting service connection.  
Thus, the Board finds that the physician assistant's opinion 
to be of little probative value. 

On the other hand, the Board finds the VA examination report 
to be more probative.  The veteran was evaluated by a 
psychologist who reviewed the entire available medical 
history as included in the claim folder.  During this 
evaluation, the veteran was questioned extensively about the 
onset of his depression.  At no time during the examination 
did the veteran report an onset of depression during military 
service.  He also did not indicate that he was depressed upon 
his initial return either.  The veteran indicated that his 
"tiredness" might have been the manifestation of his 
depression; however, in the examiner's opinion, this 
"tiredness" was not a manifestation of depression.  The 
examiner also pointed out that the depression was reported a 
few years after military service; and the suicide attempts 
and hospitalizations all occurred in the 1970's.  

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for acquired 
psychiatric disorder (including bipolar disorder) has not 
been met.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57 (1990).


Secondary Service connection 

The Board has also considered the veteran's contention that 
his acquired psychiatric disorder, including bipolar 
disorder, developed secondary to his service-connected right 
ear deafness.  The Board finds the preponderance of evidence 
does not support this contention either.

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by 
a service-connected disability.  38 C.F.R. § 3.310(a) (2006); 
Allen v. Brown, 8 Vet. App. 374 (1995).  When a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

The Board notes that the record is completely absent for 
competent medical evidence which establishes a causal 
relationship between the veteran's service-connected right 
ear deafness and an acquired psychiatric disorder, including 
bipolar disorder.  The VA outpatient treatment records, 
including those from VA ear nose and throat consultations, 
reflect the evidence of occasional drainage from the 
veteran's right ear perforated ear drum.  However, none of 
these records refer to any odor associated with the ear 
drainage; and also do not show that the veteran experienced 
any depression as a result of the manifestations of his right 
ear disorder.  

The only medical evidence of record which addresses the 
contention of secondary service connection shows that such a 
causal relationship does not exist.  The VA examiner, who 
reviewed the veteran's entire claims file and questioned the 
veteran extensively, has indicated that it is unlikely that 
the service-connected right ear disability aggravated the 
depression at any time.  The Board finds the examiner's 
medical findings are competent and persuasive evidence that 
the right ear deafness did not aggravate any acquired 
psychiatric disorder, including bipolar disorder.

The Board has considered the several lay statements and 
personal testimony of the veteran and of his spouse, both of 
whom relate a long history of depression and psychiatric 
treatment, and its relationship to military service and the 
service-connected right ear disability.  While the Board does 
not doubt the sincerity of the veteran's belief that an 
acquired psychiatric disorder is the result of service and/or 
a right ear service-connected disability, as a layperson 
without the appropriate medical training and expertise, he 
simply is not competent to provide a probative (i.e., 
persuasive) opinion on a medical matter, such disabilities.  
See, e.g. Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for an acquired 
psychiatric disorder, including bipolar disorder, have not 
been met.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims, that doctrine is not applicable 
in this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

Service connection for an acquired psychiatric disorder, 
including bipolar disorder, as secondary to service connected 
right ear deafness, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


